DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 08/06/2021 together with the examiner’s amendment are sufficient to overcome all previous rejections and or objections.  All rejection and/or objection are herein withdrawn.
 Claims 1-18 are pending and under examination

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 08/06/2021 is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 08/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent application 16004338 and 16006721; US patent 9180091, 9289382, 10537581, 10568891, 10258630, 10471072 and 10398708 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Pamela Mingo on 09/29/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1, line 6, replace “stearate.” by ---stearate;---.
    Line 7, after line 6, insert a new line 7, insert ---wherein estradiol is the only active hormone in the vaginal suppository.---
Claim 2, cancel claim 2.

Claim 7, line 6, replace “stearate.” by ---stearate;---.
    Line 7, after line 6, insert a new line 7, insert ---wherein estradiol is the only active hormone in the vaginal suppository.---
Claim 8, cancel claim 8.

Claim 13, line 6, replace “stearate.” by ---stearate;---.
    Line 7, after line 6, insert a new line 7, insert ---wherein estradiol is the only active hormone in the vaginal suppository; wherein the mixture of caprylic and capric triglycerides is at an amount of about 90% by weight of the liquid composition and wherein the mixture of PEG-6 stearate, ethylene glycol 
Claim 14, cancel claim 14.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: there is no sufficient teaching to render the narrowed claimed invention obvious in view of arts in the record, and since there is no other outstanding issue remaining, claims 1, 3-7, 9-13, 15-18 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-7, 9-13, 15-18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/           Primary Examiner, Art Unit 1613